DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1, 3-5, 7-11, 21, 25, and 27-33 are pending and examined in the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

The following rejection is reiterated:
35 U.S.C. 103 Rejection #1:
Claims 1, 3, 7-11, 25, and 27-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moffat et al [PNAS, volume 102, 2005, pages 5524-5529] in view of Parker et al. [US PGPUB 2004/0147830 A1] in view of Avila et al. [US PGPUB 2011/0211743 A1].
Claim 1 is drawn to a computer-based method for detecting changes in a tissue region.  The method comprises obtaining from an imaging device a first set of parametric measurement data and a subsequent set of parametric data describing a tissue region with an imaging device wherein both sets of parametric measurement data are determined from images captured by the imaging device, and each image includes a plurality of voxels- each voxel of the plurality of voxels corresponding to a volumetric region of the image.  The method comprises registering the sets of parametric data wherein registering the data comprises aligning the images.  The method comprises comparing at least a portion of the plurality of voxels of each of the one or more subsequent sets of parametric measurement data to the corresponding voxels of the first set of data.  The method requires determining trends in the corresponding voxel data.  The method comprises characterizing the state of the tissue region based on determining the increase, the decrease, or the no change in the parametric property .
Claim 27 is drawn to similar subject matter as claim 1, except the parametric measurement property data are derived from CT scans.
The document of Moffat et al. studies a functional diffusion map which is a noninvasive MRI biomarker for early stratification of clinical brain tumor response [title].  The abstract of Moffat et al. teaches responses of patients to brain cancer treatments in terms of subsequent volumetric tumor response.  The section on page 5526 of Moffat et al. entitled “MRI” teaches the image acquiring apparatus used to obtain images of the brain.  Figure 1 of Moffat et al. and the section entitled “Image analysis” and on page 5526 of Moffat et al. uses multiparametric analysis to track ADC values of corresponding voxels in subsequent images after 3 weeks as a function of the pre-therapy levels.  This section of Moffat et al. teaches that red voxels denoted an increase, blue voxels denoted a decrease, and green voxels indicated no significant change in ADC values relative to previously aligned voxels.
While Moffat et al. is a study of prognosis after treatment, Moffat et al. does not apply the trends to diagnosis.  Moffat et al. does not teach deriving data from CT scans.
The document of Parker et al. studies a method and system for use of biomarkers in diagnostic imaging [title].  The abstract of Parker et al. teaches diagnosing human disorders over time by analyzing and comparing images of the tissue obtained over time.
Moffat et al. and Parker et al. do not teach deriving data from CT scans.


With regard to claims 3, 8-9, 11, 25, 28, 30-31, and 33, the section entitled “Image analysis” on page 5526 of Moffat et al. applies multiparametric analysis to brain tissue as a function of natural progression over time.  The section entitled “Image analysis” on page 5526 of Moffat et al. automatically uses multiparametric analysis to track ADC values of corresponding voxels in subsequent images after 3 weeks as a function of the pre-therapy levels.  This section of Moffat et al. teaches that red voxels denoted an increase, blue voxels denoted a decrease, and green voxels indicated no significant change in ADC values.

With regard to claims 7 and 29, the title of Moffat et al. teaches that the study is applied to brain tumors.

With regard to claims 10 and 32, the “MRI” section on page 5526 of Moffat et al. teaches that MRI is applied to humans.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the imaging and prognosis of tissue as a function of time as in Moffat et al. by use of diagnosing disease by analyzing images over time as in 
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the imaging and prognosis of tissue as a function of time as in Moffat et al. and diagnosing disease by analyzing images over time as in Parker et al. by use of the CT scan data of Avila et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, the CT image scan data are an alternative to the ADC data.  There would have been a reasonable expectation of success in combining Moffat et al. with Avila et al. because both studies analogously use volumetric voxels to assess biophysical image data.  In addition, the mathematical algorithm for analyzing voxels in Moffat et al. is generally applicable to analysis of voxel data, including the voxel data of Avila et al.

Response to arguments:
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Moffat et al. and Avila et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant argues that CT is a different and non-analogous technique than MRI.  While MRI and CT may be different techniques, the claim recites the analysis of data resulting from an apparatus, and not the apparatus itself.  Since the mathematical technique for voxel analysis of MRI data in Moffat et al. is robust, it would be generally applicable to analysis of voxel data- including the voxel analysis of CT data in Avila et al.
On page 10 of the Remarks, applicant argues that Avila et al. is not enabling, because while Avila teaches voxel analysis, Avila et al. does not teach voxel analysis as recited in the claims.  In response, this is an obviousness prior art rejection, and Moffat et al. is relied upon for most of the voxel analysis limitations.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #2:
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moffat et al. in view of Parker et al. in view of Avila et al. as applied to claims 1, 3, 7-11, 25, and 27-33 above, in further view of Xiong et al. [International New Drugs, 2004, volume 22, pages 459-466; on IDS].
Claim 4 is further limiting wherein parametric measurement data comprises blood volume, blood flow data, and mean transit time data.
Moffat et al., Parker et al., and Avila et al. make obvious using parametric mapping to understand progression of a disease, as discussed above.

The document of Xiong et al. studies phase I surrogate endpoint studies of the drug SU6668 in patients with solid tumors [title].  Table 4 on page 463 of Xiong et al. illustrate some of the results of the imaging study measured in terms of blood flow (BF), blood volume (BV), and mean transit time (MTT).  
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the imaging and diagnosis of tissue as a function of time as in Moffat et al. and Parker et al. and the CT image data of Avila et al. by use of the blood related parameters of Xiong et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, blood parameters are an alternative to genetic parameters.  There would have been a reasonable expectation of success in combining Moffat et al., Parker et al., Avila et al. and Xiong et al. because all four studies are analogously applicable to understanding disease.

Response to arguments:
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Xiong et al. does not overcome the alleged deficiencies of the initial obviousness prior art rejection.  Since the instant obviousness prior art rejection is not deficient, this argument is not persuasive.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #3:
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moffat et al. in view of Parker et al. in view of Avila et al. as applied to claims 1, 3, 7-11, 25, and 27-33 above, in further view of De et al. [US PGPUB 2007/0082838 A1].
Claim 5 is further limiting wherein parametric response property comprises AUC.
Moffat et al., Parker et al., and Avila et al. make obvious using parametric mapping to understand progression of a disease, as discussed above.
Moffat et al., Parker et al., and Avila et al. do not teach that the parametric response property comprises AUC.
The document of De et al. studies compositions and methods for preparation of poorly water soluble drugs with increased stability [title].  Paragraph 25 of De et al. teaches that one of the parameters for analysis is AUC.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the imaging and diagnosis of tissue as a function of time as in Moffat et al. and Parker et al. and the CT scan image data of Avila et al. by use of the AUC of De et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, AUC is an alternative to heat mapping.  There would have been a reasonable expectation of success in combining Moffat et al., Parker et al., Avila et al., and De et al. because all four studies are analogously applicable to using parametric analysis to understand biological processes.

Response to arguments:
7 February 2022 have been fully considered but they are not persuasive.
Applicant argues that De et al. does not overcome the alleged deficiencies of the initial obviousness prior art rejection.  Since the instant obviousness prior art rejection is not deficient, this argument is not persuasive.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #4:
Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moffat et al. in view of Parker et al. in view of Avila et al. as applied to claims 1, 3, 7-11, 25, and 27-33 above, in further view of Bernstein et al. [US Patent 6,163,152].
Claim 21 is further limiting wherein a technique for registration comprises warping/non-linear algorithms.
Moffat et al., Parker et al., and Avila et al. make obvious using parametric mapping to understand progression of a disease, as discussed above.
Moffat et al., Parker et al., and Avila et al. do not warping/non-linear algorithms for data registration.
The document of Bernstein et al. studies a method and system for correcting errors in MR images due to regions of gradient non-uniformity for parametric imaging [title].  The abstract of Bernstein et al. teaches warping data for MR registration.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the imaging and diagnosis of tissue as a function of time as in Moffat et al. and Parker et al. and the CT scans of Avila et al. by use of the data 

Response to arguments:
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Bernstein et al. does not overcome the alleged deficiencies of the initial obviousness prior art rejection.  Since the instant obviousness prior art rejection is not deficient, this argument is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is reiterated:
Double Patenting Rejection #1:
Claims 1, 5, and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-9, respectively, of U.S. Patent No. 9,289,140 B2 in view of Avila et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to comparing trends in corresponding voxels of sequential images to determining the status of a disease.  While the claims of ‘140 have limitation in addition to the limitations of the instantly rejected claims, the claims of ‘140 do not require the parametric data to not correspond to ADC data.
The title and abstract of Avila et al. teach studying changes in biological tissue using CT scan image data.  Paragraph 57 of Avila et al. teaches converting CT scan data into volumetric voxels.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the imaging and diagnosing of tissue as a function of time as in the claims of ‘140 by use of the CT scan data of Avila et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, the CT image scan data are an alternative to the ADC data.  There would have been a reasonable expectation of success in combining the claims of ‘140 Avila et al. because both studies analogously use volumetric voxels to assess biophysical image data.

Response to arguments:
	Applicant requests that the double patenting rejections be held in abeyance.

The following rejection is reiterated:
Double Patenting Rejection #2:
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,289,140 B2 in view of Avila et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are analogously drawn to comparing trends in corresponding voxels of sequential images to determining the status of a disease.  While the claims of ‘140 have limitation in addition to the limitations of the instantly rejected claims, the claims of ‘140 do not require the parametric data to correspond to CT scan data.
The title and abstract of Avila et al. teach studying changes in biological tissue using CT scan image data.  Paragraph 57 of Avila et al. teaches converting CT scan data into volumetric voxels.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the imaging and diagnosing of tissue as a function of time as in the claims of ‘140 by use of the CT scan data of Avila et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, the CT image scan data are an alternative to general data.  There would have been a reasonable expectation of success in combining the claims of ‘140 Avila et al. because both studies analogously use volumetric voxels to assess biophysical image data.

Response to arguments:
	Applicant requests that the double patenting rejections be held in abeyance.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        16 February 2022